Order entered May 1, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01284-CV

                            KENNETH LEO BUHOLTZ, Appellant

                                                 V.

                TEXAS DEPARTMENT OF TRANSPORTATION, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-02337-2018

                                            ORDER
       Before the Court is appellant’s April 29, 2019 motion for an extension of time to file his

brief. We GRANT the motion and extend the time to June 10, 2019. We expressly caution

appellant that further extension requests in this accelerated appeal will be strongly disfavored.


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE